Exhibit 10.35

 


FIRST AMENDMENT

TO

STOCK PURCHASE, CONTRIBUTION, AND EXCHANGE AGREEMENT

 

THIS FIRST AMENDMENT TO THE STOCK PURCHASE, CONTRIBUTION, AND EXCHANGE AGREEMENT
(this “First Amendment”), dated as of December 7, 2004, by and among ATS
ACQUISITION HOLDING CO., a Delaware corporation (the “Company”), XPRESS
HOLDINGS, INC., a Nevada corporation (“Investor”), and the undersigned
Management Stockholder amends the Stock Purchase, Contribution, and Exchange
Agreement (the “Agreement”), dated as of October 21, 2004, among the Company,
Investor, and the Management Stockholders identified in the Agreement.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement.

WHEREAS, the Agreement provides for the purchase by Investor of sixty-three
thousand three hundred ten (63,310) shares of Common Stock for the aggregate
purchase price of Six Million Two Hundred Fifteen Thousand Seven Hundred
Seventy-Five and 80/100 Dollars;

 

WHEREAS, the Agreement also provides for the issuance to the Management
Stockholders of sixty-five thousand eight hundred ninety-four (65,894) shares of
Common Stock in exchange for the contribution to the Company of an aggregate of
one hundred thirty-one thousand seven hundred eighty-eight (131,788) Arnold
Membership Interests;

 

WHEREAS, each of the foregoing assumed a valuation of the Arnold Membership
Interests of Forty-Nine and 09/100 Dollars ($49.09) per Arnold Membership
Interest;

 

WHEREAS, in connection with the amendment of the Arnold Purchase Agreement, the
valuation of Arnold Membership Interests has been modified to be Forty-Nine and
08/100 Dollars ($49.08) per Arnold Membership Interest;

 

WHEREAS, the parties to the Agreement now desire to enter into this First
Amendment to modify the number of shares of Common Stock purchased by Investor
and the number of shares of Common Stock issued to the Management Stockholders
in exchange for Arnold Membership Interests in order to reflect the modified
valuation;

 

WHEREAS, the undersigned Management Stockholder will own a majority of the
shares of Common Stock to be issued to all Management Stockholders under the
Agreement and has the authority under Section 8.8 of the Agreement to amend the
Agreement on behalf of all Management Stockholders.

 

NOW, THEREFORE, in consideration of the agreements, terms and conditions set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:

 

 


--------------------------------------------------------------------------------



 

 

 

1.

Section 2.1 of the Agreement is hereby amended (a) to change the number of
shares of Common Stock to be issued to Investor to sixty-three thousand three
hundred sixty (63,360), and (b) to change the Investor Purchase Price to Six
Million Two Hundred Nineteen Thousand Four Hundred Seventeen and 60/100 Dollars
($6,219,417.60).

2.

Section 3.1 of the Agreement is hereby amended to change the aggregate number of
shares of Common Stock to be issued to the Management Stockholders to sixty-five
thousand nine hundred forty-six (65,946).

 

3.

Schedule A to the Agreement is hereby amended and restated in its entirety as
provided in Schedule A to this First Amendment.

 

4.

The parties hereto hereby waive the requirement of Section 1.2 of the Agreement
that all conditions precedent to the Agreement be satisfied by November 30,
2004, and agree that the Agreement shall remain in effect until December 31,
2004.

 

5.

Except as expressly provided in this Amendment, all of the terms and conditions
of the Agreement remain in full force and effect and are fully binding upon and
enforceable against the parties hereto.

 

6.

This Amendment may not be amended or modified except by a written agreement
signed by the parties hereto.

 

7.

This Amendment shall be governed by and construed in accordance with the
internal laws of the State of Delaware applicable to agreements made and to be
performed entirely within the State of Delaware, without regard to the conflicts
of law principles thereof.

 

8.

This Amendment may be executed in several counterparts, and all counterparts so
executed shall constitute one agreement, binding on the parties hereto,
notwithstanding that such parties are not signatories to the same counterpart.

 

 

Signature Page Follows



 

2

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first written above.

 

ATS ACQUISITION HOLDING CO.

 

By:  /s/ Michael S. Walters                               

Name: Michael S. Walters

Title: President and Chief Executive Officer

XPRESS HOLDINGS, INC.

 

By:           /s/Rebecca Howell                            

Name:       Rebecca Howell                                

Title:

        Secretary & Treasurer                     

MICHAEL S. WALTERS

                  /s/ Michael S. Walters               

 

 

 

3

 

 

--------------------------------------------------------------------------------